IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20337
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MANUEL ADRIAN MORENO-RAMIREZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-828-ALL
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Manuel Adrian Moreno-Ramirez (“Moreno”) appeals his guilty-

plea conviction and sentence for being found in the United States

after having been previously deported subsequent to an

aggravated-felony conviction, in violation of 8 U.S.C. § 1326.

He argues that the district court erred in applying a 16-level

“aggravated felony” increase, under U.S.S.G. § 2L1.2(b)(1)(A),

because the rule of lenity required the court to interpret the

term “drug trafficking crime” to exclude his state conviction for

mere possession of cocaine.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20337
                                -2-

     The district court did not err in applying U.S.S.G.

§ 2L1.2(b)(1)(A).   As Moreno acknowledges, his argument is

foreclosed by this court’s decision in United States v.

Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir. 1997); see also

United States v. Hernandez-Avalos, 251 F.3d 505, 508-09 (5th Cir.

2001), cert. denied, ___ S. Ct. ___ (U.S. Oct. 1, 2001, No. 01-

5773), 2001 WL 992061.

     AFFIRMED.